424 F.2d 544
Louis Perez CERDA, Appellant,v.UNITED STATES of America, Appellee.
No. 24327.
United States Court of Appeals, Ninth Circuit.
April 29, 1970.

Louis Perez Cerda, in pro. per.
Wm. Matthew Byrne, Jr., U.S. Atty., Robert L. Brosio, Larry S. Flax, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CARTER and HUFSTEDLER, Circuit Judges, and VON DER HEYDT,1 District Judge.
PER CURIAM.


1
Cerda played Russian Roulette with his chances, and lost.  A three count indictment charged violations of Title 21 U.S.C. Sec. 174 and 26 U.S.C. Sec. 4705(a) (1964), the crimes of concealing and selling a narcotic drug, namely heroin, and selling a narcotic drug, namely heroin, without a proper form issued for that purpose.  The U.S. Attorney offered a plea to a lesser offense, a 'tax count', which appellant refused, contrary to the advice of his counsel, and elected to stand trial.  The jury convicted him upon two of the three counts, and he was sentenced to two concurrent ten year sentences, the mandatory minimum under the circumstances.  Upon appeal to the United States Court of Appeals for the Ninth Circuit, the conviction, per curiam, was affirmed.  Cerda v. United States, 391 F.2d 219 (9th Cir. 1968).  Appellant was represented at trial and upon appeal by the same attorney.


2
The present proceeding originated as a motion filed by appellant under 2255.  The district court, by order, denied the motion without hearing for the reason it was apparent appellant was entitled to no relief.  Cerda appeals this order.


3
We have given careful consideration to the briefs and have examined appellant's contentions with care.  We do not find any to be well taken or to merit discussion here.


4
The order of the district court is affirmed.



1
 Hon.  James A. von der Heydt, United States District Judge for the District of Alaska, sitting by designation